 

 

FILED

October 26, 2019

UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT
EASTERN DISTRICT e)
CALIFORNIA

EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

UNITED STATES OF AMERICA,
Case No. 2:15-mj-00!80-DB
Plaintiff,

v.
JASON LIVAI, PERSON IN CUSTODY

)
)
)
)
) ORDER FOR RELEASE OF
)
Defendant. )
)

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release, JASON LIVAI, Case No.
2:15-mj-00180-DB from custody subject to the conditions contained in the attached “Notice to
Defendant Being Released” and for the following reasons:

_X. Release on Previously Ordered Supervised Release Conditions
Bail Posted in the Sum of: $

Co-Signed Unsecured Appearance Bond

Secured Appearance Bond

 

This release order is not effective until the date defendant has signed and understands the attached
“Notice to Defendant Being Released”.
Issued at Sacramento, CA_ on _10/28/2019 = at_2:25 p.m.

 

  

Edmund F. Brennan
United States Magistrate Judge
